Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 34, 39, & 50 are objected to because of the following informalities:
In claim 1, “the examination object,;” should read –the examination object;--.
In claim 34, “the number of diagnostic recordings include,” should read –the number of diagnostic recordings include:--.
In claim 34, “as the third/fourth diagnostic recording being” should read –the third/fourth diagnostic recording being--.
In claim 39, “beginning of the performing third diagnostic recording” should read –beginning of the performing the third diagnostic recording--.
In claim 50, please edit “the third diagnostic recording a thorax recording”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement data acquisition unit” in claim 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0375] of the specification states “The magnetic resonance device 11 further comprises a measurement data acquisition unit 32. The measurement data acquisition unit 32 is formed in the present case by the magnet unit 13 together with the radio frequency antenna control unit 29 and the gradient control unit 28. The magnetic resonance device 11 is thus designed, together with the measurement data acquisition unit 32 and the processing unit 24, for carrying out an embodiment of an inventive method”.
Additionally, Figure 4 shows measurement data acquisition unit 32 to comprise the imaging system itself.  Therefore, “measurement data acquisition unit” has been interpreted to be any part capable of generating imaging data from the subject.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) have been withdrawn in response to applicant’s amendment filed 03/09/2022.
Claim Rejections - 35 USC § 102
Rejections under 35 USC 102 have been withdrawn in response to applicant’s amendment filed 03/09/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9, 12-13, 16-18, 20, 23-27, 33, 53, & 57 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 2013/0154646) in view of Hughes (US 2010/0217110).
Regarding claim 1, Nitta teaches (Figure 3) a method for recording diagnostic measurement data of a heart of an examination object in a heart imaging via a magnetic resonance device, the method comprising:
acquiring overview measurement data (Step S102, [0051]-[0055]; vectors v1-4 & slices S1-4, [0082]-[0085]) by performing a number of overview recordings (Step S101, [0044] & [0050]) of the heart of the examination object; and
acquiring diagnostic measurement data (images P1-4, [0082]-[0085]) by performing a number of diagnostic recordings (Step S111, [0080]) of the heart of the examination object based on the overview measurement data being acquired, wherein a temporally first diagnostic recording (vertical long-axis view, [0082]; horizontal long-axis view, [0083]; and/or four-chamber long-axis view, [0085]), of the at least two diagnostic recordings, and a temporally second diagnostic recording (left ventricular short-axis views, [0084]), of the at least two diagnostic recordings, are carried out along respectively different heart axes of the examination object ([0082]-[0085]), and wherein at least two overview recordings, of the number of overview recordings, and at least two diagnostic recordings, of the number of diagnostic recordings, are performed in a temporal execution sequence at least partly nested in one another ([0082]-[0085]).
Paragraphs [0082]-[0085] teach acquiring a vector and a slice for each of the long-axis and short-axis views.  These vectors and slices serve as overview recordings, as they define the measurement region of the heart for each of the images to be obtained prior to capturing the imaging data.  Because the system iterates between acquiring a vector and a slice and obtaining the image for each of the four views, this teaches that the overview recordings and diagnostic recordings are performed in a nested sequence.
However, Nitta fails to disclose that the overview recordings include lower resolution images than images included in the diagnostic recordings.
Hughes teaches that the overview recordings include lower resolution images than images included in the diagnostic recordings ([0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the overview recordings include lower resolution images than images included in the diagnostic recordings as taught by Hughes.  Ensuring that the diagnostic recordings produce images of high resolution allows the operator to make the most well-informed diagnostic decisions.  Because the overview recordings do not provide diagnostic information, their relatives resolutions are less important.
Regarding claim 3, Nitta in view of Hughes teach the method of claim 1, wherein the number of overview recordings includes first overview recordings and second overview recordings, the first overview recordings being performed before the temporally first diagnostic recording ([0044], [0050], [0082]-[0083], & [0085]), and the second overview recordings being performed between the temporally first diagnostic recording and the temporally second diagnostic recording ([0084]); and the performing the number of overview recordings includes performing more than twice as many first overview recordings than second overview recordings ([0044], [0050], [0082]-[0083], & [0085]).
Before the first diagnostic recording, per [0044], [0050], [0082]-[0083], & [0085], the overview recordings consist of acquiring three-dimensional image data via Steps S101 & S102 and a vector and slice for one of the long-axis views, totaling three overview recordings.  This assumes that the first diagnostic recording consists of one of the long-axis views.  The overview recording between the first and second diagnostic recordings refers to acquiring the vector and slice for the short-axis view.
Regarding claim 4, Nitta in view of Hughes teach the method of claim 1, wherein the number of overview recordings includes a maximum of six overview recordings ([0044], [0050], & [0082]-[0085]).
Per the rejection of claim 3, there are four overview recordings.
Regarding claim 6, Nitta in view of Hughes teach the method of claim 1, wherein the performing the number of diagnostic recordings includes:
acquiring first measurement slices in the heart of the examination object, the first measurement slices being orthogonal to one another, by performing the temporally first diagnostic recording ([0082]-[0083]); and
acquiring second measurement slices in the heart of the examination object, a second measurement slices being in parallel to one another, by performing the temporally second diagnostic recording ([0084]).
Vectors v1 & v2 are orthogonal to each other, as described in [0083].  The slices of the short-axis view are taken along the same vector; therefore, these slices are parallel to each other.
Regarding claim 7, Nitta in view of Hughes teach the method of claim 6, wherein the acquiring the second measurement slices includes acquiring the second measurement slices based on the first measurement slices ([0082]-[0084]).
Regarding claim 9, Nitta in view of Hughes teach the method of claim 1, wherein, the overview recordings include first overview recordings performed before the temporally first diagnostic recording ([0044], [0050], [0082]-[0083], & [0085]), and the performing the overview recordings includes performing the first overview recordings, and the performing the first overview recordings includes performing at least one overview measurement for positioning the heart in an isocenter of the magnetic resonance device, (Step S103, [0065]) and performing at least one overview measurement for defining at least one of an orientation or a recording region of long axis measurement slices (Step S102, [0051]-[0055]).
Regarding claim 12, Nitta in view of Hughes teach the method of claim 1, further comprising a maximum of five user interactions during the heart imaging ([0088]).
The imaging method taught by Nitta teaches a single user interaction to begin imaging of the basic slice.
Regarding claim 13, Nitta in view of Hughes teach the method of claim 1, further comprising:
performing at least twice as many overview recordings ([0044], [0050], & [0082]-[0085]) as a number of user actions during the heart imaging ([0088]).
Nitta teaches four overview recordings and one user interaction during the imaging sequence.
Regarding claim 16, Nitta in view of Hughes teach the method of claim 1, further comprising:
performing a number of automatic evaluation steps ([0088]); and
receiving a number of user interactions, wherein the number of automatic evaluation steps is greater than the number of user interactions ([0088]).
Regarding claim 17, Nitta in view of Hughes teach the method of claim 1, further comprising:
presenting a user with suggestions for a user interaction, wherein the suggestions are acceptable or modifiable by the user ([0088]).
Regarding claim 18, Nitta in view of Hughes teach the method of claim 1, further comprising:
displaying, on a display (display unit 25, [0088]), instructions for at least one user interaction and providing a user with tools for the user interaction ([0088]).
Regarding claim 20, Nitta in view of Hughes teach the method of claim 1, wherein the number of diagnostic recordings comprises:
a first diagnostic recording, the first diagnostic recording being a dynamic heart recording along relatively long axis measurement slices of the heart (vertical long-axis view, [0082]; horizontal long-axis view, [0083]; and/or four-chamber long-axis view, [0085]), and a second diagnostic recording, the second diagnostic recording being a dynamic heart recording along relatively short axis measurement slices of the heart (left ventricular short-axis views, [0084]).
Regarding claim 23, Nitta in view of Hughes teach the method of claim 20, wherein, the temporally second diagnostic recording is performed after the temporally first diagnostic recording ([0082]-[0084]).
Paragraph [0084] teaches that the short-axis view uses information acquired from the previous long-axis views.  Therefore, the short-axis view most temporally follow the long-axis views.
Regarding claim 24, Nitta in view of Hughes teach the method of claim 23, further comprising:
planning the relatively short axis measurement slices based on the diagnostic measurement data acquired in the temporally first diagnostic recording ([0082]-[0084]).
Regarding claim 25, Nitta in view of Hughes teach the method of claim 20, wherein the performing the temporally second diagnostic recording comprises:
acquiring more than twice as many relatively short axis measurement slices than relatively long axis measurement slices acquired in the temporally first diagnostic recording ([0082] & [0084]).
If only the first long-axis view comprises the first diagnostic recording, there is only one long axis measurement slice, slice S1.  Paragraph [0084] states that a plurality of slices S3 are acquired during the short-axis view.
Regarding claim 26, Nitta in view of Hughes teach the method of claim 20, further comprising:
performing at least twice as many overview recordings ([0044], [0050], & [0082]-[0085]) as diagnostic recordings ([0082]-[0085]).
If the first diagnostic recording consists of only one long axis view, there will be four overview recordings and two diagnostic recordings.
Regarding claim 27, Nitta in view of Hughes teach the method of claim 20, wherein the method does not include application of contrast medium.
Nowhere in the reference of Nitta is the application of contrast medium taught.
Regarding claim 33, Nitta in view of Hughes teach the method of claim 20, wherein the diagnostic measurement data is data for assessing a heart function of the examination object ([0080]).
Regarding claim 53, Nitta teaches a magnetic resonance device (magnetic resonance imaging (MRI) apparatus 100, [0028]) for recording diagnostic measurement data of a heart of an examination object in a heart imaging, the magnetic resonance device, comprising:
a measurement data acquisition unit (receiving unit 9, [0032]); and
a processor (computer system 20, [0034]), configured to cause the magnetic resonance device to:
perform a number of overview recordings (Step S101, [0044] & [0050]) of the heart of the examination object by acquiring overview measurement data (Step S102, [0051]-[0055]; vectors v1-4 & slices S1-4, [0082]-[0085]);
perform a number of diagnostic recordings (Step S111, [0080]) of the heart of the examination object based on the overview measurement data being, by acquiring diagnostic measurement data (images P1-4, [0082]-[0085]), perform at least two overview recordings, of the number of overview recordings, and at least two diagnostic recordings, of the number of diagnostic recordings, in a temporal execution sequence at least partly nested in one another ([0082]-[0085]), wherein a temporally first diagnostic recording (vertical long-axis view, [0082]; horizontal long-axis view, [0083]; and/or four-chamber long-axis view, [0085]), of the at least two diagnostic recordings, and a temporally second diagnostic recording (left ventricular short-axis views, [0084]), of the at least two diagnostic recordings, are performed out along respectively different heart axes of the examination object ([0082]-[0085]).
However, Nitta fails to disclose that the overview recordings include lower resolution images than images included in the diagnostic recordings.
Hughes teaches that the overview recordings include lower resolution images than images included in the diagnostic recordings ([0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the overview recordings include lower resolution images than images included in the diagnostic recordings as taught by Hughes.  Ensuring that the diagnostic recordings produce images of high resolution allows the operator to make the most well-informed diagnostic decisions.  Because the overview recordings do not provide diagnostic information, their relatives resolutions are less important.
Regarding claim 57, Nitta in view of Hughes teach the method of claim 3, wherein the number of overview recordings amounts to a maximum of six ([0044], [0050], & [0082]-[0085]).
Per the rejection of claim 3, there are four overview recordings.
Claims 8 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claims 1 & 20, above, in further view of Li (US 2016/0104279), in further view of Axel (US 2015/0309135).
Regarding claim 8, Nitta in view of Hughes teach the method of claim 1, wherein the first overview recordings are performed before the temporally first diagnostic recording ([0044] & [0050]).
However, Nitta in view of Hughes fail to disclose that a time of performing first overview recordings, of the number of overview recordings, is more than twice as long as the time of performing the temporally first diagnostic recording.
Li teaches that the overview recordings last 1 minute ([0039]).
Axel teaches that the first diagnostic recording lasts 12-15 seconds ([0027]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframes for acquiring the overview and first diagnostic recordings as taught by Li and Axel, respectively, to the imaging method taught by Nitta.  This ensures that the device is aligned at the correct position of the heart prior to capturing diagnostic data.  Additionally, since Axel teaches that each slice takes 12-15 seconds to image, either one or two of the long-axis recordings taught by Nitta can comprise the first diagnostic recording while still being less than half the duration of the overview recordings.
Regarding claim 29, Nitta in view of Hughes teach the method of claim 20.
However, Nitta in view of Hughes fail to disclose that the performing the number of overview recordings has a relatively longer duration than the performing the number of diagnostic recordings.
Li teaches that the overview recordings last 1 minute ([0039]).
Axel teaches that each slice of the diagnostic recordings lasts 12-15 seconds ([0027]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframes for acquiring the overview and diagnostic recordings as taught by Li and Axel, respectively, to the imaging method taught by Nitta.  This ensures that the device is aligned at the correct position of the heart prior to capturing diagnostic data.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 9, above, in further view of Li, in further view of Wright (US 2006/0079764).
Regarding claim 10, Nitta in view of Hughes teach the method of claim 9.
However, Nitta in view of Hughes fail to disclose that the performing the at least one overview measurement for defining at least one of the orientation or the recording region of the long axis measurement slices lasts for a relatively longer time than the performing the at least one overview measurement for positioning the heart in the isocenter of the magnetic resonance device.
Li teaches that the overview measurement for defining at least one of the orientation and the recording region of the long axis measurement slices lasts 1 minute ([0039]).
Wright teaches that the overview measurement for positioning the heart in the isocenter of the magnetic resonance device lasts 10 seconds (Claim 78).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframes for the overview recordings as taught by Li and Wright to the imaging method taught by Nitta.  Defining positional data and the recording region of the heart allows for the heart to be positioned in the isocenter of the imaging device more quickly.
Claims 11 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claims 1 & 20, above, in further view of Cetingul (US 2015/0126850).
Regarding claim 11, Nitta in view of Hughes teach the method of claim 1.
However, Nitta in view of Hughes fail to disclose that the performing the number of diagnostic recordings includes using a compressed sensing acceleration technique.
Cetingul teaches that the performing the number of diagnostic recordings includes using a compressed sensing acceleration technique ([0004]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have carried out the imaging method taught by Nitta using the compressed sensing acceleration technique taught by Cetingul.  This technique allows for faster acquisition times for cardiac MRI data, allowing for the imaging sequence taught by Nitta to be sped up.
Regarding claim 32, Nitta in view of Hughes teach the method of claim 20.
However, Nitta in view of Hughes fail to disclose that the performing the temporally first diagnostic recording and the performing the temporally second diagnostic recording include compressed sensing acceleration technique.
Cetingul teaches performing MRI using a compressed sensing acceleration technique ([0004]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have carried out the imaging method taught by Nitta using the compressed sensing acceleration technique taught by Cetingul.  This technique allows for faster acquisition times for cardiac MRI data, allowing for the imaging sequence taught by Nitta to be sped up.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 1, above, in further view of Jafarkhani (US 2016/0140751).
Regarding claim 14, Nitta in view of Hughes teach the method of claim 1.
However, Nitta in view of Hughes fail to disclose receiving one user interaction between performing a temporally first diagnostic recording of the number of diagnostic recordings and performing a temporally second diagnostic recording of the number of diagnostic recordings.
Jafarkhani teaches performing precisely one user interaction immediately prior to capturing cardiac MRI data ([0047]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability for the user to perform an input immediately prior to capturing cardiac MRI data as taught by Jafarkhani into the imaging method taught by Nitta.  Performing a user interaction immediately prior to the second diagnostic recording would mean that the interaction occurs between the first and second diagnostic recordings.  This would allow the user to select a parameter for the second diagnostic recording after the first diagnostic recording has been carried out, in case the results from the first diagnostic recording affect the parameters needed for the second diagnostic recording.
Regarding claim 15, Nitta in view of Hughes teach the method of claim 1, and Nitta further teaches receiving a number of user interactions, the user interactions including first user interactions occurring before a beginning of the temporally first diagnostic recording ([0088]).
However, Nitta in view of Hughes fail to disclose receiving second user interactions occurring between the temporally first diagnostic recording and the temporally second diagnostic recording.
Jafarkhani teaches receiving a second user interaction immediately prior to capturing cardiac MRI data ([0047]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability for the user to perform an input immediately prior to capturing cardiac MRI data as taught by Jafarkhani into the imaging method taught by Nitta.  Performing a user interaction before both the first and second diagnostic recordings results in two user interactions before the first diagnostic recording in one before the second diagnostic recording, assuming that only one of the long-axis views taught by Nitta comprises the first diagnostic recording.  This ensures that at least one of the user interactions is related to the overview recordings.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 1, above, in further view of Kaneko (US 2016/0146910).
Regarding claim 19, Nitta in view of Hughes teach the method of claim 1.
However, Nitta in view of Hughes fail to disclose storing an imaging duration threshold for the heart imaging; and preventing a user from setting parameters for the heart imaging such that the imaging duration threshold would be exceeded.
Kaneko teaches:
storing an imaging duration threshold (allowable range, [0178]) for the heart imaging; and
preventing a user ([0163]) from setting parameters for the heart imaging such that the imaging duration threshold would be exceeded ([0178]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined a maximum imaging duration as taught by Kaneko for the imaging method taught by Nitta.  By not allowing parameters to be set that would exceed the maximum imaging duration, the system ensures that a predetermined timeframe for the procedure to be completed in is adhered to.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 20, above, in further view of Prince (US 2010/0174175).
Regarding claim 21, Nitta in view of Hughes teach the method of claim 20.
However, Nitta in view of Hughes fail to disclose storing a first imaging duration threshold, the first imaging duration threshold being less than or equal to 12 minutes.
Prince teaches storing a first maximum imaging duration threshold, amounting to a maximum of 3-5 minutes ([0079]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have performed the sequence taught by Nitta with the imaging duration taught by Prince.  Since the marketplace reflects the reality that applying modern, more efficient MRI sequences to older MRI devices is commonplace, this combination gains the commonly understood benefits of such adaptation, such as increased reliability, reduced processing time, simplified operation, and reduced cost.
Regarding claim 22, Nitta in view of Prince teach the method of claim 21, and Prince further teaches that the first maximum imaging duration threshold amounts to a maximum of 6 minutes ([0079]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 20, above, in further view of Axel.
Regarding claim 28, Nitta in view of Hughes teach the method of claim 20.
However, Nitta in view of Hughes fail to disclose that the performing the temporally second diagnostic recording has a shorter duration than the performing the temporally first diagnostic recording.
Axel teaches that each slice of the diagnostic recordings lasts 12-15 seconds ([0027]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframes for acquiring the diagnostic recordings as taught by Axel to the imaging method taught by Nitta.  If all three of the long-axis views taught by Nitta comprise the first diagnostic recording and the “plurality of slices” of the second diagnostic recording refers to two slices, then by applying the timeframe taught by Axel, the first diagnostic recording will take a longer duration than the second diagnostic recording.  This accounts for the multiple long-axis views to be acquired during the imaging sequence.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 20, above.
Regarding claim 30, Nitta in view of Hughes teach the method of claim 20.
However, Nitta in view of Hughes fail to disclose that the performing the temporally first diagnostic recording comprises: beginning the performing the temporally first diagnostic recording occurs at a midway point of an imaging duration of the heart imaging.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have arranged the first diagnostic recording taught by Nitta to occur at half of the imaging duration under routine experimentation.  The exact placement of the first diagnostic recording in the imaging sequence lacks criticality; therefore, deciding to perform the first diagnostic recording at half of the imaging duration would have been obvious under routine experimentation.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 20, above, in further view of Li, in further view of Axel, in further view of Chon (US 2014/0031651).
Regarding claim 31, Nitta in view of Hughes teach the method of claim 20.
However, Nitta in view of Hughes fail to disclose evaluating first diagnostic measurement data and second diagnostic measurement data after an end of an imaging duration of the heart imaging, evaluating the first diagnostic measurement data and the second diagnostic measurement data having a duration greater than a quarter of the imaging duration.
Li teaches that the overview recordings last 1 minute ([0039]).
Axel teaches that each slice of the diagnostic recordings lasts 12-15 seconds ([0027]).
Chon teaches that an evaluation of data takes 15 minutes ([0046]).
Paragraphs [0046] teaches that data analysis is performed every minute during a 15 minute segment.  Therefore, 15 minutes elapse from the beginning of the data analysis to its completion.  Using the lengths of time for the overview recordings and diagnostic recordings as taught by Li and Axel, respectively, the length of time for data analysis amounts to more than a quarter of the imaging duration.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the timeframes for acquiring the overview and diagnostic recordings and data analysis as taught by Li, Axel, and Chon, respectively, to the imaging method taught by Nitta.  This ensures sufficient time to analyze the data acquired during a diagnostic recording.
Claims 34, 38-42, & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Elgavish (US 2008/0108894), in further view of Hughes.
Regarding claim 34, Nitta teaches a method for recording diagnostic measurement data of a heart of an examination object in a heart imaging via a magnetic resonance device, the method comprising:
performing a number of overview recordings (Step S101, [0044] & [0050]) of the heart of the examination object, the performing the number of overview recordings including acquiring overview measurement data (Step S102, [0051]-[0055]; vectors v1-4 & slices S1-4, [0082]-[0085]); and
performing a number of diagnostic recordings (Step S111, [0080]) of the heart of the examination object based on the overview measurement data being acquired, the performing the number of diagnostic recordings including acquiring diagnostic measurement data (images P1-4, [0082]-[0085]), wherein at least two overview recordings, of the number of overview recordings, and at least two diagnostic recordings, of the number of diagnostic recordings, are performed in a temporal execution sequence at least partly nested in one another ([0082]-[0085]), and wherein the performing the number of diagnostic recordings include:
performing a first diagnostic recording, the first diagnostic recording being a dynamic heart recording along a relatively long axis measurement slices of the heart (vertical long-axis view, [0082]; horizontal long-axis view, [0083]; four-chamber long-axis view, [0085]), and performing a fourth diagnostic recording, the fourth diagnostic recording being a dynamic heart recording along a relatively short axis measurement slices of the heart (left ventricular short-axis views, [0084]).
Paragraphs [0082]-[0085] teach acquiring a vector and a slice for each of the long-axis and short-axis views.  These vectors and slices serve as overview recordings, as they define the measurement region of the heart for each of the images to be obtained prior to capturing the imaging data.  Because the system iterates between acquiring a vector and a slice and obtaining the image for each of the four views, this teaches that the overview recordings and diagnostic recordings are performed in a nested sequence.
However, Nitta fails to disclose a second diagnostic recording, the second diagnostic recording being a T1 mapping measurement and a third diagnostic recording, the third diagnostic recording being a delayed enhancement measurement.
Li teaches a second diagnostic recording, the second diagnostic recording being a T1 mapping measurement ([0048]), and a third diagnostic recording, the third diagnostic recording being as a delayed enhancement measurement ([0047]), wherein the performing the third and fourth diagnostic recordings occur in a time after the performing the first diagnostic recording ([0038]-[0048]).
Here, the cine MRI in [0042] serves as the first diagnostic recording.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the diagnostic recordings and sequence of performing them taught by Li into the sequence of carrying out overview recordings and diagnostic recordings taught by Nitta.  The delayed enhancement measurement serves to gauge the efficiency of a heart’s function and output, and the T1 mapping measurement serves to measure tissue properties of the myocardium.  These two metrics are both useful in diagnosing cardiomyopathy, and the combination of the four diagnostic recordings can increase the certainty of such diagnosis.  Pertaining to the claimed sequence of diagnostic recordings, the delayed enhancement measurement is obtained a number of minutes after the contrast agent is introduced.  Performing the first and second diagnostic recordings before the third diagnostic recording results in a more efficient procedure, as other steps in the sequence are performed in the waiting period between administering the contrast agent and performing the third diagnostic recording.
Elgavish teaches that the second and third diagnostic recordings are made in a time before the fourth diagnostic recording ([0026], [0033], & [0049]).
Paragraphs [0033] & [0049] state that the delayed enhancement measurement and T1 mapping measurement are made 20 minutes and 15-20 minutes, respectively, after administration of contrast agent.  Paragraph [0026] states that short-axis measurement slices are made 24 hours after administration of contrast agent.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the steps of performing the second and third diagnostic recordings before the fourth diagnostic recording as taught by Elgavish into the sequence taught by Nitta in view of Li.  Performing the short-axis measurement slices as the final step ensures that adequate time surpasses for the contrast medium to dissipate in the heart.
However, Nitta in view of Li, in further view of Elgavish, fail to disclose that the overview recordings include lower resolution images than images included in the diagnostic recordings.
Hughes teaches that the overview recordings include lower resolution images than images included in the diagnostic recordings ([0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the overview recordings include lower resolution images than images included in the diagnostic recordings as taught by Hughes.  Ensuring that the diagnostic recordings produce images of high resolution allows the operator to make the most well-informed diagnostic decisions.  Because the overview recordings do not provide diagnostic information, their relatives resolutions are less important.
Regarding claim 38, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 34, and Li further teaches applying a contrast medium before a start of a first measurement block (Claim 10).
Claim 10 of Li teaches that the contrast agent can be introduced to the patient prior to any one of the scans.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that a contrast medium is applied before a start of a first measurement block as taught by Li.  This would ensure that the contrast medium has adequate time to permeate throughout the target prior to any diagnostic recordings.
Regarding claim 39, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 38, and Elgavish further teaches that a beginning of the performing the third diagnostic recording occurs at least 10 minutes after applying the contrast medium ([0033]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that a beginning of the performing the third diagnostic recording occurs at least 10 minutes after applying the contrast medium as taught by Li.  This would ensure that the contrast medium has adequate time to permeate throughout the target prior to any diagnostic recordings.
Regarding claim 40, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 34.
Li further teaches that the performing the first diagnostic recording occurs before the performing the third diagnostic recording ([0038]-[0048]).
Elgavish further teaches that the performing the second diagnostic recording occurs before the performing the third diagnostic recording ([0033] & [0049]) and the performing the fourth diagnostic recording occurs after the performing the third diagnostic recording ([0026] & [0033]).
Paragraphs [0033] & [0049] state that the delayed enhancement measurement and T1 mapping measurement are made 20 minutes and 15-20 minutes, respectively, after administration of contrast agent.  Therefore, the T1 mapping measurement can be made 15 minutes after administration of contrast agent, while the delayed enhancement measurement is made 20 minutes after administration of contrast agent.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the performing the first diagnostic recording occurs before the performing the third diagnostic recording as taught by Li and the performing the second diagnostic recording occurs before the performing the third diagnostic recording and the performing the fourth diagnostic recording occurs after the performing the third diagnostic recording as taught by Elgavish.  This specific sequence results in a more efficient procedure, as the first two diagnostic recordings occur at a time before the contrast medium has diffused enough for the third diagnostic recording, and the fourth diagnostic recording occurs after the contrast medium has reduced.
Regarding claim 41, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 40, and Elgavish further teaches that the performing the fourth diagnostic recording occurs at a time such that a contrast medium accumulation in the heart of the examination object is already reduced before the performing of the fourth diagnostic recording ([0026]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the performing the fourth diagnostic recording occurs at a time such that the contrast medium accumulation in the heart of the examination object is already reduced before the performing of the fourth diagnostic recording as taught by Elgavish.  Because the fourth diagnostic recording does not rely on contrast medium, the sequence is optimal, as it allows time before the accumulation of the contrast medium reduces for the third diagnostic recording which does rely on contrast medium.
Regarding claim 42, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 34, and Li further teaches that a time to perform the overview recordings is relatively shorter than a time to perform the diagnostic recordings ([0038]-[0048]).
Li teaches that the overview recordings (represented by the scout scan) takes 1 minute.  The long axis and short-axis measurements (represented by the cine MRI), TI mapping measurement, and delayed enhancement measurement all take 5 minutes each, for a total of 15 minutes for the diagnostic recordings.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the time to perform the overview recordings is relatively shorter than a time to perform the diagnostic recordings as taught by Li.  The diagnostic recordings require a minimum time to perform, to account for the diffusion introduction of contrast medium in the body, so obtaining the overview recordings which are not time-gated in a quicker time than obtaining the diagnostic recordings results in a quicker, more efficient procedure.
Regarding claim 55, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 34, and Li further teaches a non-transitory computer readable medium (non-transitory machine-readable medium, [0059]) storing a computer program (machine executable instructions, [0059]), directly loadable into a memory of a programmable processing unit (processors, [0059] a) of a magnetic resonance device (MRI machine, [0059]), including program code segments for carrying out the method of claim 1 when the computer program is executed in the processing unit of the magnetic resonance device ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta to include a non-transitory computer readable medium as taught by Li.  The method of claim 1 is computationally intense, so a computer program significantly reduces the burden on the operator.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Elgavish, in further view of Hughes, as applied to claim 34, above, in further view of Prince.
Regarding claim 35, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 34.
However, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, fail to disclose storing an imaging duration threshold, the imaging duration threshold being 18 minutes.
Prince teaches storing a second maximum imaging duration threshold, the imaging duration threshold being 3-5 minutes ([0079]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have performed the sequence taught by Nitta in view of Li, in further view of Elgavish, with the imaging duration taught by Prince.  Since the marketplace reflects the reality that applying modern, more efficient MRI sequences to older MRI devices is commonplace, this combination gains the commonly understood benefits of such adaptation, such as increased reliability, reduced processing time, simplified operation, and reduced cost.
Regarding claim 36, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, in further view of Prince, teach the method of claim 35, and Prince further teaches storing the second maximum imaging duration threshold, the imaging duration threshold being 3-5 minutes ([0079]).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Elgavish, in further view of Hughes, as applied to claim 34, above, in further view of Voigt (US 2015/0099964).
Regarding claim 43, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, teach the method of claim 34, and Nitta further teaches that the diagnostic measurement data is data for assessing a heart function in the examination object ([0080]).
However, Nitta in view of Li, in further view of Elgavish, in further view of Hughes, fail to disclose assessing a possible presence of a non-ischemic cardiomyopathy.
Voigt teaches assessing a possible presence of a non-ischemic cardiomyopathy in the examination object ([0001]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the imaging sequence taught by Nitta in view of Li, in further view of Elgavish, to be able to assess a possible presence of a non-ischemic cardiomyopathy as taught by Voigt.  This defines a practical application for the claimed imaging method.
Claims 44, 47, 50-51, & 56 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Kuhara (US 2015/0309143), in further view of Hughes.
Regarding claim 44, Nitta teaches (Figure 3) a method for recording diagnostic measurement data of a heart of an examination object in a heart imaging via a magnetic resonance device, the method comprising:
performing a number of overview recordings (Step S101, [0044] & [0050]) of the heart of the examination object, the performing the number of overview recordings including acquiring overview measurement data (Step S102, [0051]-[0055]; vectors v1-4 & slices S1-4, [0082]-[0085]); and
performing a number of diagnostic recordings (Step S111, [0080]) of the heart of the examination object based on the overview measurement data being acquired, wherein the performing the number of diagnostic recordings includes acquiring diagnostic measurement data (images P1-4, [0082]-[0085]), wherein at least two overview recordings, of the number of overview recordings, and at least two diagnostic recordings, of the number of diagnostic recordings, are performed in a temporal execution sequence at least partly nested in one another ([0082]-[0085]), and wherein the performing the number of diagnostic recordings exclusively comprise:
performing a first diagnostic recording, the first diagnostic recording being a dynamic heart recording along a relatively long axis measurement slices of the heart (vertical long-axis view, [0082]; horizontal long-axis view, [0083]; four-chamber long-axis view, [0085]), and performed a fifth diagnostic recording, the fifth diagnostic recording being a dynamic heart recording along a relatively short axis measurement slices of the heart (left ventricular short-axis views, [0084]).
Paragraphs [0082]-[0085] teach acquiring a vector and a slice for each of the long-axis and short-axis views.  These vectors and slices serve as overview recordings, as they define the measurement region of the heart for each of the images to be obtained prior to capturing the imaging data.  Because the system iterates between acquiring a vector and a slice and obtaining the image for each of the four views, this teaches that the overview recordings and diagnostic recordings are performed in a nested sequence.
However, Nitta fails to disclose a second diagnostic recording, embodied as a perfusion measurement, a fourth diagnostic recording, embodied as a T1 mapping measurement, and a sixth diagnostic recording, embodied as a delayed enhancement measurement.
Li teaches a performing second diagnostic recording, the second diagnostic recording being a perfusion measurement ([0041]), performing a fourth diagnostic recording, the fourth diagnostic recording being a T1 mapping measurement ([0048]), and performing a sixth diagnostic recording, the sixth diagnostic recording being a delayed enhancement measurement ([0047]), wherein the fifth diagnostic recording is performed in a time between the second diagnostic recording and the sixth diagnostic recording ([0038]-[0048]) and the fourth diagnostic recording is performed in a time after the second diagnostic recording ([0038]-[0048]).
Here, the cine MRI in [0042] serves as the fifth diagnostic recording.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the diagnostic recordings and sequence of performing them taught by Li into the sequence of carrying out overview recordings and diagnostic recordings taught by Nitta.  The perfusion measurement and delayed enhancement measurement serve to gauge the efficiency of a heart’s function and output, and the T1 mapping measurement serves to measure tissue properties of the myocardium.  These two metrics are both useful in diagnosing cardiomyopathy, and the combination of the five diagnostic recordings can increase the certainty of such diagnosis.  Pertaining to the claimed sequence of diagnostic recordings, the perfusion measurement is performed immediately after administering a contrast agent, while the delayed enhancement measurement is obtained a number of minutes after the contrast agent is introduced.  Performing the fifth diagnostic recording between the second and sixth diagnostic recordings results in a more efficient procedure, as other steps in the sequence are performed in the waiting period between administering the contrast agent and performing the sixth diagnostic recording.
However, Nitta in view of Li fail to disclose that the fourth diagnostic recording is performed in a time before the sixth diagnostic recording.
Kuhara teaches (Figure 15) that the fourth diagnostic recording (step S4, [0172]) is performed in a time before the sixth diagnostic recording (step S8, [0177]).
As stated in [0139], the T1 distribution image is displayed as a T1 map.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the step of performing the fourth diagnostic recording before the sixth diagnostic recording as taught by Kuhara into the sequence taught by Nitta in view of Li.  The perfusion measurement is performed immediately after administering a contrast agent, while the delayed enhancement measurement is obtained a number of minutes after the contrast agent is introduced.  Performing the fifth diagnostic recording between the second and sixth diagnostic recordings results in a more efficient procedure, as other steps in the sequence are performed in the waiting period between administering the contrast agent and performing the sixth diagnostic recording.
However, Nitta in view of Li, in further view of Kuhara, fail to disclose that the overview recordings include lower resolution images than images included in the diagnostic recordings.
Hughes teaches that the overview recordings include lower resolution images than images included in the diagnostic recordings ([0060]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the overview recordings include lower resolution images than images included in the diagnostic recordings as taught by Hughes.  Ensuring that the diagnostic recordings produce images of high resolution allows the operator to make the most well-informed diagnostic decisions.  Because the overview recordings do not provide diagnostic information, their relatives resolutions are less important.
Regarding claim 47, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 44, and Li further teaches applying a contrast medium in a time after the performing the first diagnostic recording and before performing the second diagnostic recording (Claim 10).
Claim 10 of Li teaches that the contrast agent can be introduced to the patient prior to any one of the scans, of which includes a stress perfusion scan.  By administering the contrast agent immediately prior to the second diagnostic recording, it will logically be performed immediately following the first diagnostic recording, therefore maintaining the claimed sequence of steps.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that a contrast medium is applied in a time after performing the first diagnostic recording and before performing the second diagnostic recording as taught by Li.  This specific sequence ensures that the contrast medium is applied immediately prior to performing the perfusion measurement.
Regarding claim 50, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 44, and Li further teaches performing a third diagnostic recording in a time between the performing the second diagnostic recording and the performing the sixth diagnostic recording ([0038]-[0048]), the third diagnostic recording being a thorax recording in at least one of coronal and transversal measurement slices ([0086]).
Paragraph [0086] describes a four-chamber cine image, which is a view taken using a coronal slice.  The imaging sequence described in [0038]-[0048] places the cine images between the perfusion and delayed enhancement measurements.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that a third diagnostic recording is performed any time between the performing the second diagnostic recording and the performing the sixth diagnostic recording as taught by Li.  Because the sixth diagnostic recording is the delayed enhancement measurement, the sequence allows the third diagnostic recording to be performed in a waiting time between the second and sixth diagnostic recordings.
Regarding claim 51, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 44, and Li further teaches that a total duration of performing the overview recordings is relatively shorter than a total duration of performing the diagnostic recordings ([0038]-[0048]).
Li teaches that the overview recordings (represented by the scout scan) takes 1 minute.  The long axis and short-axis measurements (represented by the cine MRI), TI mapping measurement, and delayed enhancement measurement all take 5 minutes each, in a perfusion measurement takes 2 minutes, for a total of 17 minutes for the diagnostic recordings.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta such that the time to perform the overview recordings is relatively shorter than a time to perform the diagnostic recordings as taught by Li.  The diagnostic recordings require a minimum time to perform, to account for the diffusion introduction of contrast medium in the body, so obtaining the overview recordings which are not time-gated in a quicker time than obtaining the diagnostic recordings results in a quicker, more efficient procedure.
Regarding claim 56, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 44, and Li further teaches a non-transitory computer readable medium (non-transitory machine-readable medium, [0059]) storing a computer program (machine executable instructions, [0059]), directly loadable into a memory of a programmable processing unit (processors, [0059] a) of a magnetic resonance device (MRI machine, [0059]), including program code segments for carrying out the method of claim 1 when the computer program is executed in the processing unit of the magnetic resonance device ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Nitta to include a non-transitory computer readable medium as taught by Li.  The method of claim 1 is computationally intense, so a computer program significantly reduces the burden on the operator.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Kuhara, in further view of Hughes, as applied to claim 44, above, in further view of Prince (US 2010/0174175).
Regarding claim 45, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 44.
However, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, fail to disclose storing an imaging duration threshold, the imaging duration threshold being 22 minutes.
Prince teaches storing an imaging duration threshold, the threshold being 3-5 minutes ([0079]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have performed the sequence taught by Nitta in view of Li, in further view of Kuhara, with the imaging duration taught by Prince.  Since the marketplace reflects the reality that applying modern, more efficient MRI sequences to older MRI devices is commonplace, this combination gains the commonly understood benefits of such adaptation, such as increased reliability, reduced processing time, simplified operation, and reduced cost.
Regarding claim 46, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, in further view of Prince, teach the method of claim 44, and Prince further teaches storing an imaging duration threshold, the imaging duration threshold being 3-5 minutes ([0079]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have performed the sequence taught by Nitta in view of Li, in further view of Kuhara, with the imaging duration taught by Prince.  Since the marketplace reflects the reality that applying modern, more efficient MRI sequences to older MRI devices is commonplace, this combination gains the commonly understood benefits of such adaptation, such as increased reliability, reduced processing time, simplified operation, and reduced cost.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Kuhara, in further view of Hughes, as applied to claim 47, above, in further view of Elgavish.
Regarding claim 48, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 47.
However, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, fail to disclose that a beginning of the performing the sixth diagnostic recording occurs at least 6 minutes after the applying the contrast medium.
Elgavish teaches that a beginning of the performing the sixth diagnostic recording occurs at least 6 minutes after the applying the contrast medium ([0033]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the waiting time taught by Elgavish when performing the delayed enhancement measurement taught by Li.  Because damaged myocardial tissue removes contrast agent much slower than healthy myocardial tissue, a waiting time of at least 6 minutes provides sufficient time to observe the rate of contrast agent removal by the myocardium.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Li, in further view of Kuhara, in further view of Hughes, as applied to claim 44, above, in further view of Voigt, in further view of Weingartner (US 2014/0200436).
Regarding claim 52, Nitta in view of Li, in further view of Kuhara, in further view of Hughes, teach the method of claim 44, and Nitta further teaches that the diagnostic measurement data is data for assessing a heart function in the examination object ([0080]).
However, Nitta in view of Li, in further view of Elgavish, fail to disclose assessing a possible presence of a non-ischemic cardiomyopathy and an ischemic cardiomyopathy.
Voigt teaches assessing a possible presence of a non-ischemic cardiomyopathy in the examination object ([0001]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the imaging sequence taught by Nitta in view of Li, in further view of Elgavish, to be able to assess a possible presence of a non-ischemic cardiomyopathy as taught by Voigt.  This defines a practical application for the claimed imaging method.
However, Nitta in view of Li, in further view of Elgavish, in further view of Voigt, fail to disclose assessing a possible presence of an ischemic cardiomyopathy.
Weingartner teaches assessing a possible presence of an ischemic cardiomyopathy in the examination object ([0005]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the imaging sequence taught by Nitta in view of Li, in further view of Elgavish, to be able to assess a possible presence of an ischemic cardiomyopathy as taught by Weingartner.  This defines a practical application for the claimed imaging method.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hughes, as applied to claim 1, above, in further view of Li.
Regarding claim 54, Nitta in view of Hughes teach the method of claim 1.
However, Nitta in view of Hughes fail to disclose a non-transitory computer readable medium.
Li teaches a non-transitory computer readable medium (non-transitory machine-readable medium, [0059]) storing a computer program (machine executable instructions, [0059]), directly loadable into a memory of a programmable processing unit (processors, [0059] a) of a magnetic resonance device (MRI machine, [0059]), including program code segments for carrying out the method of claim 1 when the computer program is executed in the processing unit of the magnetic resonance device ([0059]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a non-transitory computer readable medium as taught by Li into the imaging method taught by Nitta.  This automates most of the imaging method, significantly reducing the burden on the user.
Response to Arguments
Applicant’s arguments filed 03/09/2022, with respect to the rejection(s) of claim(s) 1 & 53 under 35 USC 102 and claim(s) 34 & 44 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly-found prior art reference Hughes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793